DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argued the combination of Nakabayashi and Kasai does not teach the reflector has a surface area greater than a surface area of an anode pad or a cathode pad because the reflector 7 of Kasai having an area greater than the LED 2 is not valid because the drawings are not to scale.
However, drawings are prior art for what they would reasonably teach one of ordinary skill in the art. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), MPEP 2125.
Kasai clearly suggests in the drawings, a reflector 7 having an area larger than the LED 2, Figure 4(a) and (b). Nakabayashi teaches pads, 52 in Figure 3A, on opposing ends of an LED “conforming to the … semiconductor light emitting device,” paragraph 62. In combination, pads conforming to the ends of LED 2 of Kasai result in the pads having an area smaller than the reflector 7.

The rejection does not rely on changing the size of the electrode pad of Nakabayashi or making the reflector comparable in size to the electrode pad in Kasai, but rather looks to Nakabayashi to fill in the gaps of Kasai. Kasai is silent regarding the size of the electrode pads. Reference is made to Nakabayashi to address this omission. That is, to answer the question, how big are the electrode pads of Kasai?
Nakabayashi teaches pads, 52 in Figure 3A, on opposing ends of an LED “conforming to the … semiconductor light emitting device,” paragraph 62. In combination, pads conforming to the ends of LED 2 of Kasai, which is smaller than the area of reflector 7, results in the pads having an area smaller than the reflector 7.
In Kasai, the reflector 7 must be both positioned and sized in order to place the reflector where light is most likely to be reflected, see Figure 4 (a) and (b) and paragraphs 125 and 128. As described by Kasai, the reflector must be large enough and aligned such that it is adjacent to the LED, extends from the edges of the LED, and fills the gap between the light emitting surface and the light guide. In order to do so, the electrode pads of the LED must not be large so as to prevent the pads from interfering with the reflector. Therefore one would size the electrode pads as taught by Nakabayashi in order to place the reflector where light is most likely to be reflected.
For at least these reasons, the combination is proper and renders the invention as claimed obvious. The rejection is therefore maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045).
In reference to claim 1, Kasai (US 2011/0205453), hereafter “Kasai,” discloses a light emitting diode source, with reference to Figure 1, comprising: a substrate 4; a single side-emitting LED 2 mechanically and electrically secured to the substrate, a reflector 7 located on the substrate, the reflector being configured to receive illumination emitted by an emitting surface of the LED so that at least a portion of the light is directed to a target to be illuminated, paragraph 102. 
Kasai discloses the reflector, an anode pad, and a cathode pad, inherent to paragraphs 47 and 48.
Kasai does not disclose the reflector has a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Nakabayashi et al. (US 2015/0342045), hereafter “Nakabayashi,” discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area larger than the light emitting device 2, Figure 4.

In reference to claim 2, Kasai discloses the substrate is a printed circuit board, paragraph 167.
In reference to claim 3, Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48.
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad. One would have been motivated to do so in order to securely mount the LED in the device.
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045) as applied to claim 3 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 4, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.
Kasai in view of Nakabayashi does not disclose the anode and cathode pads and the reflector coated with a protective and specularly reflective solderable surface layer.
Heikman et al. (US 2012/0199843), hereafter “Heikman,” and Henderson (US 2013/0334423), hereafter “Henderson,” disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have been motivated to do so in order to maximize the light reflected, paragraph 76 of Heikman and paragraph 2 of Henderson.
In reference to claim 5, Heikman and Henderson disclose the protective and specularly reflective solderable surface layer includes electroless nickel immersion gold (ENIG), paragraphs 76 and 23, respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (US 2011/0205453) in view of Nakabayashi et al. (US 2015/0342045), Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423) as applied to claim 5 above and further in view of Kodama et al. (US 2009/0028497).
In reference to claim 6, Kasai in view of Nakabayashi, Heikman, and Henderson does not disclose the LED is configured to emit infrared illumination.
Kodama et al. (US 2009/0028497), hereafter “Kodama,” discloses an optoelectronic apparatus including an LED configured to emit infrared illumination, paragraph 339, infrared implied in paragraph 153 (communication wavelength of 0.85 µm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be configured to emit infrared illumination. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case applying the reflector applied to the side emitting LED of Kasai to the side emitting LED of the optical communication device of Kodama to similarly redirect the emitted light.	

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045).
In reference to claim 14, Kodama discloses an apparatus, with reference to Figure 12A, comprising: a transparent planar waveguide 34, paragraph 305, that includes an input coupler 41a and an output coupler 41c that are spatially separated from one another, paragraphs 339 and 
Kodama does not disclose a reflector located on substrate, the reflector being configured to receive infrared light emitted by an emitting surface of the LED so that at least a portion of the infrared light is directed to a target on or in the transparent planar waveguide, or the reflector has a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate.
Kasai discloses a light device including teaching a reflector, 7 in Figure 1, located on substrate 4, the reflector being configured to receive light emitted by an emitting surface of the LED 2 so that at least a portion of the light is directed to a target on or in the transparent planar waveguide 1, paragraphs 100 and 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a reflector to be located on substrate, the reflector being configured to receive infrared light emitted by an emitting surface of the LED so that at least a portion of the infrared light is directed to a target on or in the transparent planar waveguide. One would have been motivated to do so in order to suppress loss of light caused by the substrate, paragraph 28.
Regarding use of the apparatus in tracking an eye that is illuminated by infrared light, this is an intended use and is not considered a limitation.

Kasai further discloses an anode pad and a cathode pad, disposed on the substrate, inherent to paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector disposed on the substrate. One would have been motivated to do so in order to electrically communicate with the LED via circuitry on the PCB.
Kasai does not disclose the reflector has a surface area greater than a surface area of the anode pad or the cathode pad.
Nakabayashi discloses a light emitting device including teaching pads, 52 in Figure 3A, “conforming to the … semiconductor light emitting device,” paragraph 62. That is, sized and spaced corresponding to the connection terminals 3 of the light emitting device 1. Kasai further teaches reflector 7 with an area larger than the light emitting device 2, Figure 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reflector to have a surface area greater than a surface area of an anode pad or a cathode pad disposed on the substrate. One would have been motivated to do so in order to place the reflector where light is most likely to be reflected, paragraph 128 of Kasai.
In reference to claim 15, Kodama discloses the substrate is a printed circuit board, paragraph 308.

Kasai discloses the PCB includes metal anode and cathode pads (inherent) and a reflector 7, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED, paragraphs 47 and 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the PCB to include metal anode and cathode pads and a reflector, the anode and cathode pads and the reflector being formed from a common material having a surface layer that is able to reflect light at wavelengths emitted by the LED. One would have been motivated to do so in order to electrically communicate with the LED via circuitry on the PCB.
Kasai is silent regarding the LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad.
Nakabayashi discloses a light emitting diode source including teaching an LED being surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad and a cathode electrode and the cathode pad, paragraphs 54 and 64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the LED to be surface mounted to the anode and cathode pads to establish electrical and mechanical contact between an anode electrode and the anode pad 
In reference to claim 19, Kasai discloses the reflector is located adjacent to the LED on the PCB such that direct illumination and reflected illumination from the reflector is incident on a target, Figure 2 and paragraph 30.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453), Nakabayashi et al. (US 2015/0342045) as applied to claim 16 above and further in view of Heikman et al. (US 2012/0199843) and Henderson (US 2013/0334423).
In reference to claim 17, Kasai discloses the anode and cathode pads and the reflector include a metal layer, paragraphs 47 and 48.
Kasai in view of Nakabayashi does not disclose the anode and cathode pads and the reflector coated with a protective and specularly reflective solderable surface layer.
Heikman and Henderson disclose optoelectronic devices including teaching anode and cathode pads, 42, 44 in Figure 3, and paragraphs 60 and 76 of Heikman, and the reflector coated with a protective and specularly reflective solderable surface layer, paragraphs 23 and 2 of Henderson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the anode and cathode pads and the reflector to include a metal layer coated with a protective and specularly reflective solderable surface layer. One would have been motivated to do so in order to maximize the light reflected, paragraph 76 of Heikman and paragraph 2 of Henderson.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 2009/0028497) in view of Kasai (US 2011/0205453) and Nakabayashi et al. (US 2015/0342045) as applied to claim 14 above and further in view of Henderson (US 2013/0334423).
In reference to claim 20, Kodama in view of Kasai does not disclose a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer.
Henderson discloses an optoelectronic device including teaching a surface of the reflector is coated with an electroless nickel immersion gold (ENIG) layer, paragraph 23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a surface of the reflector to be coated with an ENIG layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one reflective conductor for another.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R JUNGE/Primary Examiner, Art Unit 2897